—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Orange County (Owen, J.), dated July 13, 2000, as, upon a jury verdict finding it 100% at fault in the happening of the accident, is in favor of the plaintiff and against it in the principal sums of $100,000 for past pain and suffering and $200,000 for future pain and suffering.
*455Ordered that the judgment is affirmed insofar as appealed from, with costs.
The award of damages to the plaintiff for past pain and suffering and future pain and suffering did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
The defendant’s remaining contention is without merit. Ritter, J. P., Florio, H. Miller and Crane, JJ., concur.